United States Court of Appeals

                                                                                              Fifth Circuit

                                                  In the
                                                                                            F I L E D
                         United States Court of Appeals                                     January 25, 2006
                                       for the Fifth Circuit
                                            _______________                            Charles R. Fulbruge III
                                                                                               Clerk
                                               m 05-60487
                                            Summary Calendar
                                             ______________




             MUKHTAR AHMAD, FARZANA MUKHTAR, AND DANYAL AHMAD,

                                                                             Petitioners,

                                                 VERSUS

                                       ALBERTO R. GONZALES,
                                 UNITED STATES ATTORNEY GENERAL,
                                                                             Respondent.


                                  _________________________

                                 Petition for Review of an Order of the
                                     Board of Immigration Appeals
                                            m A71 471 729
                                            m A96 051 414
                                            m A96 051 415
                                    _________________________



Before SMITH, GARZA, and PRADO,                           Mukhtar Ahmad, his wife Farzana Mukhtar,
  Circuit Judges.                                      and his son Danyal Ahmad (collectively,

PER CURIAM:*


   *                                                       *
    Pursuant to 5TH CIR. R. 47.5, the court has de-         (...continued)
termined that this opinion should not be published     and is not precedent except under the limited
                                   (continued...)      circumstances set forth in 5TH CIR. R. 47.5.4.
“Ahmad”)1 petition for review of the denial by           the testimony of the one telephone witness he
the Board of Immigration Appeals (“BIA”) of              provided. Finally, the IJ concluded that even
their application for asylum, withholding of             if Ahmad were credible, the harassment al-
removal, and relief under the Convention                 leged would not rise to the level of persecu-
Against Torture (“CAT”). Because the deci-               tion.
sion of the immigration judge (“IJ”) turned
primarily on an adverse credibility determina-               The BIA adopted and affirmed the IJ’s find-
tion with substantial support in the record, we          ings of fact, with the caveat that if the IJ had
deny the petition for review.                            found Ahmad’s testimony credible, the facts
                                                         alleged were sufficient to prove persecution.
   Ahmad is a native and citizen of Pakistan             With this one exception, we treat the opinion
and former active member of the Pakistan Peo-            of the IJ as the final agency action for
ples Party (“PPP”). He claims he was kid-                purposes of this appeal.2
naped and beaten severely by associates of
Shabir Ahmad (“Shabir”), a member of the Ja-                 We review for substantial evidence the fac-
mati Islamic party, for criticizing Shabir and           tual basis of the IJ’s denial of Ahmad’s claims
his political party. Since that time, Ahmad, as          for asylum, withholding of removal, and pro-
a professor at a public university, allegedly re-        tection under CAT. Zhang v. Gonzales, 432
ceived threats against him and his family for            F.3d 339, 343-44 (5th Cir. 2005). We will re-
his progressive political views. He came with            verse the BIA only if we find that no reason-
his family to the United States on visitors’ vi-         able factfinder could disagree with the result,
sas that have expired. He admits removability            i.e., that the evidence must compel the con-
but has timely filed for asylum.                         trary conclusion. Chun, 40 F.3d at 78. When
                                                         reviewing an IJ’s credibility determination, we
    The IJ denied Ahmad’s claims based pri-              are particularly deferential. Id.
marily on a finding of adverse credibility. The
IJ noted that Ahmad did not leave Pakistan for               There are two parts to a successful asylum
the United States until nearly six months after          claim. First, the alien must establish eligibility
receiving a visitor’s visa, despite allegedly            by proving that he is “unable or unwilling to
fearing persecution. When asked why he did               return to . . . [his home] country because of
not file for asylum until one day before the             persecution or a well-founded fear of persecu-
statutory deadline, he appeared to vacillate,            tion on account of race, religion, nationality,
saying first that he was unaware of the asylum           membership in a particular social group, or po-
remedy and later that he thought only political          litical opinion.” 8 U.S.C. § 1101(a)(42)(A).
figures could apply for asylum.                          A well-founded fear of persecution involves “a
                                                         subjective fear of persecution, and that fear
  The IJ also found the description of Ah-
mad’s difficulties vague and found unreliable
                                                            2
                                                               Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994)
                                                         (“We may review actions of the IJ only when they
   1
     Farzana Mukhtar and Danyal Ahmad are                have some impact on the BIA’s decision . . . . In
derivative beneficiaries of Mukhtar Ahmad’s I-589        this case, the BIA specifically adopted the credi-
application for asylum and withholding of removal.       bility findings of the IJ; therefore, we may review
Our analysis applies equally to all claimants.           the findings of the IJ.”) (internal citation omitted).

                                                     2
must be objectively reasonable.” Lopez-Go-                  nation does not relate to an event central to his
mez v. Ashcroft, 263 F.3d 442, 445 (5th Cir.                asylum claim and therefore cannot impeach his
2001). Second, the Attorney General or his                  entire testimony. We disagree. That Ahmad
delegate, the IJ, must decide, in his sole dis-             waited nearly a year to file for asylum and six
cretion, to grant the claim.3                               months after receiving a visitor’s visa to leave
                                                            Pakistan for the United States, calls into
   The standard of proof for withholding of                 question whether he has a “subjective fear of
removal is “more stringent” than the standard               persecution” as required for asylum. Lo-
for asylum claims. Mikhael, 115 F.3d at 306.                pez-Gomez, 263 F.3d at 445.
The alien must prove by a “clear probability”
that he will, in fact, be persecuted if returned                We assume arguendo, as the BIA found,
to his home country. Id. (internal citation                 that Ahmad has alleged facts sufficient to con-
omitted).4 Under CAT an alien must show it                  stitute persecution.6 But, as the BIA notes, an
is more likely than not that he will suffer tor-            alien’s uncorroborated testimony must be
ture, as opposed to mere persecution, if re-                credible before an IJ can grant asylum.7 For
moved to his home country. Efe v. Ashcroft,                 the reasons mentioned above, we are not com-
293 F.3d 899, 907 (5th Cir. 2002).                          pelled to find that Ahmad testified credibly,
                                                            and he presents no satisfactory corroborating
   The IJ’s credibility determination is sup-               evidence to carry his burden of proof.8
ported by substantial evidence. It is not unrea-
sonable to conclude that Ahmad, a university                   Because Ahmad mentions his withholding
professor, knew of the existence of the asylum              of removal and CAT claims only in his state-
remedy well before he filed, despite his state-             ment of the issues without developing either
ment to the contrary; at any rate, his later                claim in the body of the brief, those issues are
equivocation called his credibility into ques-
tion.5
                                                               6
                                                                 For this reason, we need not rely on the IJ’s
   Ahmad argues that this credibility determi-              finding that Ahmad’s description of his difficulties
                                                            is impermissibly vague.
   3                                                           7
     Zhao v. Gonzales, 404 F.3d 295, 306 (5th                    8 C.F.R. § 208.13(a) (“The testimony of the
Cir. 2005); Mikhael v. INS, 115 F.3d 299, 303               applicant, if credible, may be sufficient to sustain
(5th Cir. 1997).                                            the burden of proof without corroboration.”) (em-
                                                            phasis added).
   4
      See also Faddoul v. INS, 37 F.3d 185, 188
                                                               8
(5th Cir. 1994) (“This standard contains no sub-                  As the IJ noted, the one telephone witness
jective component but requires a higher objective           Ahmad presented, Rahim Kahn, filed an affidavit
likelihood of persecution than the ‘well-founded            identical (except for name and date) to one filed
fear’ standard.”) (internal citation omitted).              earlier by Qasim Khan. Also, Rahim Khan’s testi-
                                                            mony and affidavit together suggest that Ahmad
   5
      Ahmad argues that this finding infringes on           and Shabir live in the same village, but Ahmad
his right to file for asylum at any time before the         never mentioned this fact. Although these discrep-
statutory deadline. The IJ’s reasoning, however,            ancies may be the result of confusion over similar
does not go to the timeliness of the application, but       names, the IJ’s interpretation of the available
only to the probative value of Ahmad’s testimony.           evidence is reasonable.

                                                        3
waived on appeal.9 We note, however, that
where an alien fails to meet his burden of prov-
ing eligibility for asylum, he ordinarily does not
meet the stricter standards established for
withholding of removal and relief under
CAT.10

   The petition for review is DENIED.




   9
     See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th
Cir. 2004) (finding CAT claim waived for insuf-
ficient briefing); United States v. Beaumont, 972
F.2d 553, 563 (5th Cir. 1992) (“Failure of an ap-
pellant to properly argue or present issues in an
appellate brief renders those issues abandoned.”).
   10
     See Castillo-Rodriguez v. INS, 929 F.2d 181,
185 (5th Cir. 1991) (explaining that in affirming
BIA’s finding that alien is ineligible for asylum,
“we necessarily conclude that he is ineligible for
withholding of deportation as well”); Efe, 293 F.3d
at 907 (noting that unlike asylum or withholding of
removal claims, “CAT does not require
persecution, but the higher bar of torture”).

                                                      4